.'
                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



      ROBERT LEPELLETIER, JR.,                       )
                                                     )
                            Plaintiff,               )
                                                     )
                    v.                               )      Civil Case No. 09-1119 (RJL)
                                                     )
      U.S. DEPARTMENT OF                             )
      EDUCATION                                      )
                                                     )
      and                                            )
                                                     )
      U.S. DEPARTMENT OF TREASURY                    )

                            Defendants.
                                                   fL-
                                 MEMORANDUM ORDER
                                 (December ~, 2009) [# 7]

            Now before the Court is the United States Department of Treasury's

     Motion to Dismiss Lepelletier's Complaint. Lepelletier, whose Complaint seeks

     declaratory and injunctive relief to settle a nearly forty-year-old student loan,

     proceeds pro se and opposes the motion. After consideration of the pleadings,

     applicable law, and the entire record herein, Treasury's Motion to Dismiss must be

     GRANTED.

            The crux of Lepelletier's suit is an old student debt which the Department

     of Education claims is still outstanding. Pursuant to regular statutory procedure,

     Education referred the outstanding debt to Treasury for collection. (Def. Mot. [#7]

     at 1-2.) Treasury, through its Financial Management Service, operates the



                                               1
••



     Treasury Offset Program ("TOP"), which seeks to recoup outstanding non-tax

     debts like Lepelletier's by offsetting federal payments otherwise owed to the

     debtor. (ld.) In this case, Lepelletier claims Treasury has offset his federal

     stimulus payment and his income tax refunds in order to pay down the debt

     Education has certified as still outstanding. (CompI.   ~   4.)

               Lepelletier has named both the Departments of Education and Treasury as

     defendants to his suit. Treasury, however, is not a proper party to the suit. When

     a creditor agency, like Education in this case, refers a certified non-tax debt to

     Treasury, Treasury must offset federal payments otherwise owed to the non-tax

     debtor to help satisfy the outstanding debt. 31 U.S.C. § 3716(c)(l)(A); see also

     Johnson v. Dep't a/Treasury, 300 Fed. App'x 860,862-63 (lIth Cir. 2008) (per

     curiam). Creditor agencies like Education may only certify debts that are eligible

     for offset under applicable regulations, I and it is incumbent upon the creditor

     agency, not Treasury, to afford the debtor due process with respect to disputing the

     outstanding debt. See Johnson, 300 Fed. App'x at 862-63. Accordingly, to the

     extent Lepelletier may seek to dispute his outstanding debt in court, he must

     proceed against the creditor agency with whom he has a dispute - here, Education.

     He cannot sustain his action against Treasury. Id.

               F or all these reasons, it is hereby




     I   E.g., 31 C.F.R. § 285.5(d)(3).


                                                      2
... •




              ORDERED that the Department of Treasury's Motion to Dismiss [#7] is

        GRANTED, and that the Department of Treasury is hereby dropped from the case.

              SO ORDERED.



                                                     ~
                                                     United States District Judge




                                             3